Title: From Benjamin Franklin to William Temple Franklin, 13 September 1784
From: Franklin, Benjamin
To: Franklin, William Temple


				
					
						My dear Child,
						Passy, Sept. 13. 1784
					
					I received last Night yours of the 7th. & am glad to hear you are quit of your Fever. You are well advis’d to continue taking the Bark. There is an English Proverb that says, An Ounce of Prevention is worth a Pound of Cure. It is particularly true with regard to the Bark and an Intermittent.—
					I consent to your going with your Father, and to your Stay in England till the Middle of October.—
					Don’t omit writing to me by every Post. The uncertain State of your Health makes me more anxious to hear from you.
					I wrote to you that I had not suffer’d by going in a Carriage to Auteuil. I afterwards had reason to think Otherwise, tho’ it was not much. It has however discourag’d my repeating the Experiment. The Swedish Ambassador has press’d me much to dine this day with him & Prince Henry, but I

thought myself oblig’d to refuse him.— I walk’d however to Auteuil on Saturday to dine with Mr A. &c. with whom I go on comfortably.—
					I have procur’d a Sauf Conduit for B. and he leaves us tomorrow. Mr Ws. will supply his Place.
					Your Room-Floor was all taken up, the Timbers being found so rotten that one might crumble them between the Fingers. New ones are laid in Mortar, and the whole left open to dry before the Boards are replac’d. As your Stay will be longer, we may give more time for the Drying, to prevent your being incommoded with any remaining Dampness.
					Get me a Book call’d Miscellanies by Daines Barrington, Esqr.
					Give my Love to your Father.
					Remember me affectionately to all enquiring Friends.
					I am ever your loving Grandfather
					
						B. Franklin
					
				
				
					M. & Made. Brillon with whom I am to Breakfast this Morning, have charg’d me with mille choses to say to you on their Behalf.— Ben sends his Love, & his Duty to his Uncle.—
					Mr le Veillard still continues low & weak.—
				
			  
				Addressed: To / Wm. T. Franklin, Esqr / No 5. Devonshire Street / Portland Road / London
				Notation: B. Franklin Sept. 13. 1784.—
			